Citation Nr: 0108928	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  94-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension 
(claimed as high blood pressure) on a direct basis or as 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for sexual dysfunction 
(claimed as impotence) on a direct basis or as secondary to 
Agent Orange exposure.

3.  Entitlement to service connection for loss of teeth on a 
direct basis or as secondary to Agent Orange exposure.

4.  Entitlement to service connection for tinea versicolor 
(claimed as skin condition) on a direct basis or as secondary 
to Agent Orange exposure.

5.  Entitlement to service connection for dizzy spells on a 
direct basis or as secondary to Agent Orange exposure.

6.  Entitlement to service connection for headaches on a 
direct basis or as secondary to Agent Orange exposure.

7.  Entitlement to service connection for an acquired 
psychiatric disorder on a direct basis or as secondary to 
Agent Orange exposure.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel

INTRODUCTION

The appellant served on active duty from January 1968 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision issued by 
the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that, by letter received in June 1994, the 
appellant may have raised a claim for service connection for 
kidney infections and/or vision loss as a result of Agent 
Orange exposure.  These issues are referred to the RO for 
appropriate action.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law contains new duty 
to assist and notification requirements on the part of VA.  
This change in the law is applicable to the claims on appeal.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
reviewing the claims folder, the Board notes that VA 
outpatient treatment records were last received in 1985.  On 
remand, the RO should clarify whether the appellant has 
received any VA treatment subsequent to 1985.  The RO should 
also make another attempt to obtain complete medical records 
from Drs. H.D.A. and A.L.R.G.  The RO should also attempt to 
obtain the February 1991 laboratory results from the "Lab 
Clinico 'Ebenezer'" in Vega Alta.  Finally, the RO should 
contact the United States Armed Services Center for Research 
of Unit Records (USASCRUR) (formerly the U.S. Army & Joint 
Services Environmental Support Group (ESG)) in order to 
verify whether the appellant was exposed to Agent Orange in 
service.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant and 
request the name(s) and date(s) of treatment of 
any providers of relevant medical treatment 
whose records are not currently of file, to 
include any private hospital and emergency room 
records.  

2.  The RO should make another attempt to 
obtain complete medical records from Drs. 
H.D.A. and A.L.R.G.  The RO should also obtain 
the February 1991 laboratory results from the 
"Lab Clinico 'Ebenezer'" in Vega Alta.  In the 
alternative, if a request had been made, the 
veteran is to be informed that the records were 
not provided and that he must submit the 
records.

3.  The appellant is hereby advised of his 
right to submit additional evidence and 
argument on the matters the Board has remanded 
to the RO, to include submitting medical 
evidence which links his claimed disabilities 
to events during his active service and/or his 
exposure to Agent Orange.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

4.  The veteran is informed that to 
substantiate the claim, he must submit evidence 
of current disability, preferably medical 
evidence, and evidence linking the disability 
to service, including claimed exposure to Agent 
Orange.

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


